IN THE
                         TENTH COURT OF APPEALS

                               No. 10-10-00042-CV

CITY OF GLENN HEIGHTS, TEXAS,
                                                          Appellant
v.

BILL BEARDEN,
                                                          Appellee



                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 77669


                         MEMORANDUM OPINION


       The parties have filed an “Agreed Motion to Vacate Judgment of the Trial Court

and Dismiss the Appeal,” which states that they have settled the dispute underlying

this appeal. The parties ask us to vacate the judgment of the trial court, dismiss the

appeal, and remand the case to the trial court for further proceedings related to

dismissal of the underlying case in accordance with the parties’ agreement. See TEX. R.

APP. P. 42.1(a)(2)(B).
       The agreed motion is granted.      Accordingly, we set aside the trial court’s

judgment without regard to the merits, dismiss this appeal, and remand the case to the

trial court for further proceedings related to dismissal of the underlying case in

accordance with the parties’ agreement.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; judgment set aside; appeal dismissed
and case remanded
Opinion delivered and filed May 19, 2010
[CV06]




City of Glenn Heights v. Bearden                                                Page 2